DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 6 March 2020, 22 June 2021, and 22 November 2021 have been on considered by the Examiner.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with Li Jiang on 17 December 2021.

The application has been amended as follows: 

To the Abstract:
In lines 2-3 of the Abstract, the phrase “Al2O3: 24.5% - 28.0%; Al2O3: 8% - 15.0%;”  has been deleted and the phrase --Al2O3: 24.5% - 28.0%; MgO: 8% - 15.0%;-- has been inserted in its place.

To the Claims:
In Claim 1, line 5, the phrase “Al2O3: 8% - 15.0%;”  has been deleted and the phrase -- MgO: 8% - 15.0%;-- has been inserted in its place.

Allowable Subject Matter
Claims 12-22 are allowed.

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to disclose or suggest a glass fiber composition comprising in terms of weight percentages the required components: SiO2, Al2O3, MgO, Fe2O3, TiO2, CaO, and Na2O and/or K2O as recited in the claims. Specifically, the prior art fails to disclose with sufficient specificity the glass composition the combination of the compositional components in the recited weight percentages. The instant claims require Al2O3 in an amount of 24.5-28 wt% and MgO in an amount of 8-15 wt%, while limiting the amounts of SiO2, CaO, Na2O+K2O to the ranges 53-60%, >0-5%, and >0-2%, respectively; along with the other recited components.  
The closest prior art is deemed to be US 2013/0217822 A1 by Hofmann et al. Hofmann et al. disclose a similar glass fiber composition, however,  Hofmann et al. require a larger weight percentage of SiO2 and further fail to teach the other components  in the specific combination of weight percent ranges. Specifically, Hofmann et al. exemplify the much lower amounts of Al2O3 in combination with higher amounts of CaO which do not render the instant claims anticipated or obvious.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
17 December 2021